Sweeney, J.
(dissenting) — I disagree with the court’s analysis and the conclusion it reaches today in this case. I therefore respectfully dissent.
First, there is no constitutional right to allocution. Hill v. United States, 368 U.S. 424, 428, 82 S. Ct. 468, 7 L. Ed. 2d 417 (1962); State v. Snow, 110 Wn. App. 667, 669, 41 P.3d 1233, review denied, 147 Wn.2d 1017 (2002). Because the error is not of constitutional magnitude, it seems to me that Michael Canfield should at a minimum be required to ask for his statutory right of allocution before the court reverses this revocation decision. On this point, his case is distinguishable from State v. Beer.2 There, “Beer’s counsel informed the sentencing court that Beer wished to address the court before any action was taken. The court revoked the sentence and imposed the prison term without allowing Beer to address the court.” State v. Beer, 93 Wn. App. 539, 545-46, 969 P.2d 506 (1999).
Next, we do not consider even constitutional errors for the first time on appeal unless the error is manifest. State v. McDonald, 138 Wn.2d 680, 691, 981 P.2d 443 (1999). And by that we mean that the appellant must show that the denial of the constitutional right would have made some difference. State v. Madison, 53 Wn. App. 754, 763, 770 P.2d 662 (1989) (citing Chapman v. California, 386 U.S. 18, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967)). There has been no such showing here.
Finally, I question the analysis and the holding in Beer. That court proceeds on the assumption that a revocation hearing is a sentencing hearing. Beer, 93 Wn. App. at 546. A revocation hearing is not a sentencing hearing; it is a revocation hearing. And the due process rights implicated *736are different than those at a trial. State v. Dahl, 139 Wn.2d 678, 683, 990 P.2d 396 (1999).
Beer relies on a case authored by Judge Mclnturflf of this court, State v. Johnson.3 Johnson, in turn, relied upon comments by Justice Benjamin Cardozo in Escoe v. Zerbst, 295 U.S. 490, 493, 55 S. Ct. 818, 79 L. Ed. 1566 (1935). There, the Court, Justice Cardozo writing, recognized that a probation revocation hearing differed in many respects from a full blown criminal trial and articulated the necessary due process rights:
“Clearly the end and aim of an appearance before the court must be to enable an accused probationer to explain away the accusation. The charge against him may have been inspired by rumor or mistake or even downright malice. He shall have a chance to say his say before the word of his pursuers is received to his undoing.”
State v. Johnson, 9 Wn. App. 766, 769-70, 514 P.2d 1073 (1973) (quoting Escoe, 295 U.S. at 493). Here, Superior Court Judge Evan E. Sperline offered Mr. Canfield just that. He was invited to testify and after conferring with his attorney declined the invitation. Report of Proceedings at 32.
I would not reverse and remand for a new special sex offender sentencing alternative revocation hearing based upon a statutory right that Mr. Canfield neither requested nor asserted in front of the trial judge. Again, for me, this is a waste of judicial resources. State v. Crider, 78 Wn. App. 849, 863, 899 P.2d 24 (1995) (Sweeney, J., dissenting).
Review granted at 152 Wn.2d 1028 (2004).

 State v. Beer, 93 Wn. App. 539, 969 P.2d 506 (1999).


 State v. Johnson, 9 Wn. App. 766, 514 P.2d 1073 (1973).